Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because in FIG.15A and FIG.15B is it unclear what “AP” stands for or what “AP Start” and “AP Stop” represent. The specification is unclear as to “AP”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layers of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities: at [0044], line 1, “FIGS. 14 and 15” should be “FIGS. 15A and 15B". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cursor” in claims 1-20 is used by the claim to mean “a part to which a cargo cover attaches,” while the accepted meaning is “a movable indicator on a computer screen identifying the point that will be affected by input from the user, for example showing where typed text will be inserted.” The term is indefinite because the specification does not clearly redefine the term.
If applicant has a specific idea of what applicant intends to recite with the limitation “cursor” applicant should make this clear in the claims, preferably with additional structural limitations, exactly what is intended. Since no definitions are provided in the specification nor in the claim language, examiner is forced to use the broadest reasonable interpretation of such terminology and the plain meaning of the words. Applicant is free to act as their own lexicographer but has not done so in these instances. 
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). 
Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP 2111.01.
It is important to note that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See also Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP section 2173.05(a).
Claims 1-20 recite “a nozzle portion” which is unclear and vague. Specifically, the term “nozzle” is imprecise and leave some doubt as to the meaning of the technical characteristic to which it relates, to the extent that the subject of the claim is not clearly defined. The term “nozzle” in attempting to describe the portion doe not limit the shape or configuration of the portion. The term “nozzle” can be defined as a cylindrical or round spout at the end of a pipe, hose, or tube used to control a jet of gas or liquid. The outer periphery or exterior portion of the featured component is not cylindrical or round and does not comprise a spout nor is it at the end of a pipe, hose, or tube. Correction and further explanation is requested. 
Claim 9 recites the limitation "the receiving area" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The recitation of “a receiving area” is first introduced in claim 7, however claim 9 depends from claim 6 and not from claim 7. 
Claim 16, line 4 recites “a two piece cursor” as in claim 1 which lack antecedent basis in the claim. Perhaps “the” two piece cursor as in claim 1 should be recited instead. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 11-12, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by EP 1862339 (EP 339). 
For claim 1, EP 339 discloses a two piece cursor (FIG.5) for use with a powered cargo cover (FIG.1) of a vehicle, comprising: 
a main body portion (12,17); and 
a nozzle portion (19), 
wherein the nozzle portion (19) is removably secured to the main body portion (12,17).  
For claim 2, the main body portion (12,17) is separately secured to a rail (6, FIGS.3-4).  
For claim 3, the nozzle portion (19) can be removed from the main body portion without completely removing the cursor from the rail (6).  
For claims 4 and 11, the nozzle portion is configured to pivotally receive a portion of a moveable end (5, 18) of the powered cargo cover (FIG.1). 
For claims 5 and 12, the nozzle portion engages the main body portion of the cursor via a "snap fit" or interference type of engagement (implicit from ball joint, FIG.5).  
For claim 7, the nozzle portion (19) has a cover engagement portion (opposite 19, FIG.5) that defines a receiving area (at the end opposite 19) configured to pivotally receive a portion of the powered cargo cover.  
For claim 16, EP 339 discloses an opening and closing mechanism for a powered cargo cover, comprising: 11IPL1331USa rail (6); the two piece cursor as in claim 1 slidably mounted to the rail; and a motor (9) for moving the cursor along the rail, wherein movement of the cursor along the rail moves the powered cargo cover between an open position and a closed position.  
For claim 18, the cursor slides along the rail due to a cable (flexible drives 11) or cables secured to the cursor.  
For claim 20, the powered cargo cover is located at a rear portion (rear window screen) of a vehicle.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Burton. 
For claim 1, Burton (6113301) discloses a two piece cursor (connection) for use with a powered cargo cover of a vehicle (where the preamble limitation does not limit the claim, see MPEP 2111.02), comprising: a main body portion (40); and a nozzle portion (44), wherein the nozzle portion is removably secured to the main body portion.  
With regard to the preamble recitation, this language is not believed to limit the claim.  Specifically, the claim preamble has the import that the claim as a whole suggests for it.  In this case, the body of the claim makes no mention to any specific features that a “preamble limitation” would posses (such as “structures”) and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble is not considered a limitation and is of no significance to claim construction.  See Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-481 and MPEP 2111.02.
For claim 5, the nozzle portion engage the main body portion of the cursor via a “snap fit” or interference type of engagement. 
For claim 6, the nozzle portion (44) has an engagement portion that has a feature that releasably engages a tab (42) of the main body portion when the engagement portion is inserted into an opening of the main body portion of the cursor.  
For claim 7, the nozzle portion (44) has a cover engagement portion (at an end opposite where the nozzle portion engages the main body portion) that defines a receiving area configured to pivotally receive a portion of the powered cargo cover. 

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by CN 103122747 (CN 747). 
For claim 1, CN 747 discloses a two piece cursor (connection, FIG.3/5) for use with a powered cargo cover (32) of a vehicle, comprising: a main body portion (3); a nozzle portion (5), and wherein the nozzle portion is removably secured to the main body portion via a screw (52).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘339 in view of Burton. 
For claim 1, EP 339 discloses a two piece cursor (FIG.5) for use with a powered cargo cover (FIG.1) of a vehicle, comprising: a main body portion (12,17); and a nozzle portion (19), wherein the nozzle portion (19) is removably secured to the main body portion (12,17).  
For claim 2, the main body portion (12,17) is separately secured to a rail (6, FIGS.3-4).  
For claim 3, the nozzle portion (19) can be removed from the main body portion without completely removing the cursor from the rail (6).  
For claim 11, the nozzle portion is configured to pivotally receive a portion of a moveable end (5, 18) of the powered cargo cover (FIG.1). 
For claim 12, the nozzle portion engages the main body portion of the cursor via a "snap fit" or interference type of engagement (implicit from ball joint, FIG.5).  
EP 339 lacks the nozzle portion having an engagement portion that has a feature that releasably engages a tab of the main body portion when the engagement portion is inserted into an opening of the main body portion of the cursor.  
This feature is taught by Burton (6113301) which includes a two piece cursor (connection) comprising: a main body portion (40); and a nozzle portion (44), wherein the nozzle portion is removably secured to the main body portion; wherein the the nozzle portion engage the main body portion of the cursor via a “snap fit” or interference type of engagement; and wherein the nozzle portion (44) has an engagement portion that has a feature that releasably engages a tab (42) of the main body portion when the engagement portion is inserted into an opening of the main body portion of the cursor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the tabs as taught by Burton for the cursor (connection) of EP 339 in order to allow for adequate but releasable securement. 
For claim 14, the nozzle portion (19) has a cover engagement portion (opposite 19, FIG.5) that defines a receiving area (at the end opposite 19) configured to pivotally receive a portion of the powered cargo cover.  

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘339, as applied above with respect to claims 7 and 14, and in view of CN 105313649 (CN 649).
For claims 8 and 15, EP 339 fails to provide the cover engagement portion includes a pair of opposing walls each having a curved surface for pivotally receiving a portion of the cover.  
This features is taught by CN 649 as seen in FIG.6 where portion (9) includes a pair of opposing walls each curbed to receive a portion (15) of the cover. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided with EP 339, as modified, curved surfaces as taught by CN 649 to allow for engagement of a portion of the cover as an obvious expedient to achieve the predictable result of pivotally attaching the components. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over EP ‘339 in view of the well known prior art. 
For claim 17, EP 339 discloses only a rollup type cover. However, the examiner takes official notice that hinging covers are well known in the prior art and it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the cursor of EP 339 with a well known hinged cover system as an obvious expedient in order to accomplish the same predictable result of covering or concealing. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over EP ‘339 in view of the well known prior art. 
For claim 19, EP 339 is silent on a speed of the motor during opening and closing of the powered cargo cover being controlled via pulse width modulation. 
The examiner takes official notice that pulse width modulation is well known in the prior art for use with motors and it would have been obvious to one of ordinary skill in the art before the effective filing date to use a motor with pulse width modulation control for use with EP 339 as an obvious expedient in order to control the speed of the opening and close of the cover. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616